Citation Nr: 1811181	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-17 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a left shoulder disability. 

2. Entitlement to an initial rating in excess of 10 percent for a left knee disability. 

3. Entitlement to service-connection for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Army from November 1993 to October 2001.  He also served from November 2001 to March 2005, but received a dishonorable discharge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, assigning a 10 percent rating for the Veteran's left shoulder disability and a 10 percent evaluation for a left knee disability, both effective as of December 23, 2010.  


FINDINGS OF FACT

1. The Veteran's left shoulder disability has been manifested by flexion to 180 degrees, abduction to 180 degrees, internal rotation to 90 degrees and external rotation to 90 degrees.

2. The Veteran's left knee disability has not been manifested by ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, extension limited to 10 degrees, flexion limited to 30 degrees, impairment of the tibia and fibula, or genu recurvatum. 

3. The Veteran's right shoulder disability was not incurred in or related to an honorable period of service. 








	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to a rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5019-5201 (2017).

2. The criteria for establishing entitlement to a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5256-5263 (2017).

3. The criteria for establishing entitlement to service-connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

In this case, neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  When an appellant fails to raise procedural arguments, the Board is not required to search the record and address them.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The only pieces of medical evidence pertaining to the period on appeal are the Veteran's service treatment records (STRs) and the October 2011 VA examination (VAX).  The Board recognizes that the Veteran has not been afforded a VA examination for his service-connected left shoulder disability since October 2011.  Nonetheless, the evidence of record does not suggest that a more recent VA examination is required in this case.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, the Veteran has not provided VA with any statement or indication that there has been a change in the severity of his left shoulder disability.  Furthermore, the record contains no additional evidence of medical treatment that would suggest there has been a material change in this case.  The Board will therefore proceed to adjudicate this claim based on the current evidence of record. 

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. §  Part 4.  38 U.S.C. § 1155.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate DCs identify the various disabilities. 

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings may be assigned when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A claim is denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Id. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

After reviewing the evidence, the Board finds that additional staged ratings are not warranted because the Veteran's disability did not materially change during the period on appeal.  The Board also finds nothing in the record which would lead to the conclusion that the current evidence is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet App. 589 (1991). 

      A. Left Shoulder Disability 

The Veteran is currently service connected for a left shoulder disability.  He seeks an increased rating.  Unfortunately, the preponderance of the evidence is against the claim. 

His left shoulder disability is rated pursuant to DC 5201, as the service connected disorder, bursitis, evaluated under DC 5019, is rated on limitation of motion of the affected parts.  38 C.F.R. §§ 4.27, 4.71a, DCs 5019-5201.  The October 2011 VAX shows the Veteran is ambidextrous and his disability is in the left shoulder.  Thus, the schedular ratings for the major shoulder are for application.  38 C.F.R. § 4.69 (2017) (explaining that the injured hand of an ambidextrous individual will be considered the dominant hand for rating purposes). 

Limitation of motion of the major arm at shoulder level warrants a 20 percent disability rating, and limitation of motion of the major arm midway between side and shoulder level warrants a 30 percent disability rating.  38 C.F.R. § 4.71a , DC 5201.  Limitation of motion of the major arm to 25 degrees from side warrants a 40 percent disability rating.  Id.  Normal ranges of upper extremity motion are flexion from zero to 180 degrees, abduction from zero to 180 degrees, and internal and external rotation from zero to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Upon review, the evidence shows a rating in excess of 10 percent is not warranted.  The Veteran underwent a VA examination on October 19, 2011.  The VA examination revealed left shoulder tenderness at subacromial area and posterior glenohumeral joint.  Range of motion testing showed flexion to 180 degrees, abduction to 180 degrees, and internal and external rotation to 90 degrees, respectively.  These measurements do not support a 20 percent rating.  See 38 C.F.R. § 4.71a.  

Consideration of functional loss or impairment does not lead to a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995).  The Veteran reported pain, stiffness, weakness, decreased speed of joint motion, tenderness and flare-ups.  He denied symptoms of instability and giving away.  The examiner accounted for the Veteran's symptoms and the Veteran was able to perform repetitive testing, which revealed no additional limitation of motion due to pain, incoordination, weakness or fatigability.  The frequency and severity of the Veteran's reported symptoms do not rise to the level needed for a 20 percent rating.  Indeed, the ranges of motion noted on the October 2011 VAX are at least 90 degrees greater than what is needed for a 20 percent rating and 135 degrees greater than what is required for a 30 percent rating.  There is no other evidence in the record which shows that the Veteran meets the criteria required for a higher rating. 

For these reasons, the preponderance of the evidence is against a rating in excess of 10 percent for a left shoulder disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable.  38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 56.  Accordingly, the claim is denied. 

      B. Left Knee Disability

The Veteran's left knee disability is currently rated as 10 percent disabling.  The Veteran contends that he is entitled to a rating in excess of 10 percent.   However, as outlined below, the preponderance of the evidence demonstrates he has not met the schedular criteria for an evaluation in excess of 10 percent at any time during the pendency of this claim.  

During the October 2011 VAX, the Veteran reported chronic left knee pain since his military service.  He reported symptoms of giving way, instability, stiffness, weakness, effusion, and decreased speed of joint motion, but denied incoordination and episodes of dislocation, subluxation, or locking.  He also reported severe, weekly flare-ups lasting 1-2 days.  He treated his condition with rest, ice, wearing a knee brace, and/or Tylenol.  The Veteran described the functional loss or impairment from flare-ups as decreased ambulation and bending of the knee. 

Upon objective physical examination, the examiner noted a mild limp in the left leg, along with crepitus and tenderness.  The left knee was tender to palpation at the medial joint and tender at the inferior patellar and semitendinosus tendon.  Range of motion testing revealed left knee flexion to 128 degrees with objective evidence of pain.  Extension was normal (zero degrees).  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  The Veteran also exhibited objective evidence of pain following repetitive motion, but no additional limitation in range of motion testing after repetitive testing.  The examiner found no evidence of joint effusion, ankylosis, grinding, instability, locking or impaired semilunar cartilage.  

The Veteran's left knee disability is rated under DC 5260.  DC 5260 pertains to limitation of flexion.  The October 2011 VAX showed the Veteran maintained near full flexion (to 128 degrees).  As such, the Veteran does not meet the criteria for a 10 percent rating.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca, 8 Vet. App. at 202.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

In the present case, the Veteran was capable of flexion to 128 degrees.  The examination did not reveal additional functional loss after repetitive motion.  Despite not meeting the criteria for a noncompensable rating, the Veteran was nonetheless assigned a 10 percent rating based on pain and functional loss considerations.  The evidence does not demonstrate that a higher rating is warranted due to functional loss.  See 38 C.F.R. § 4.71a.

The Board has also considered whether any other relevant DC might permit a higher or separate evaluation.  Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  However, the preceding codes are not applicable to the Veteran's claim.  The Veteran has maintained a nearly full range of motion and did not exhibit limitation of extension.  As such, DCs 5256 and 5261 are inapplicable.  The VA examiner also concluded that there was no impairment of the semilunar cartilage, no impairment of the tibia and/or fibula and no genu recurvatum.  Therefore, DCs 5258, 5259, 5262 and 5263 are inapplicable, too.  

The Board recognizes that the Veteran reported symptoms of the left knee giving away, however, this was an isolated report and does not reflect that a separate evaluation is warranted under DC 5257 for lateral instability.  Indeed, objective testing demonstrated that the Veteran's knee was stable and that he did not suffer from either recurrent subluxation or lateral instability.  Therefore, a separate rating under DC 5257 is not warranted.  In so finding, the Board notes that the Veteran is competent to report his symptoms; however, his lay statements are outweighed by competent and credible medical evidence that evaluates the true extent of his left knee impairment based on objective data coupled with the lay complaints.  In this regard, VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints, and to provide the requisite information for an evaluation of the disability under the rating schedule.  For these reasons, greater evidentiary weight is placed on the VAX findings in regard to the type and degree of impairment. 

Since the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable.  38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 56.  Accordingly, the Veteran's claim for a rating in excess of 10 percent for a left knee disability is denied. 

III. Service-connection for a Right Shoulder Disability

Finally, the Veteran also seeks service-connection for a right shoulder disability.  Service-connection may be granted if there is a disability resulting from personal injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  To establish service-connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service-connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Whether these requirements are met is based on analysis of all the evidence of record and an assessment of its credibility and probative weight.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Ultimately, it is the appellant's burden "to present and support a claim for benefits under laws administered by the Secretary."  See 38 U.S.C. § 5107(a). 

The record reflects that the Veteran was afforded a VA examination of the right shoulder in October 2011.  The Veteran reported bilateral shoulder pain.  Upon examination, the Veteran was diagnosed with subacromial bursitis of the right shoulder.  Therefore, the issue of a present disability is not in dispute.  However, the examiner further opined that it was not at least as likely as not that this current right shoulder disability manifested during, or as a result of military service, since there was no evidence of any right shoulder pain or treatment found in the available medical records.

As there is evidence of a current disability, what remains needed is evidence of an in-service disease or injury and evidence establishing an etiological relationship or chronic symptomatology between this in-service disease and injury and a current right shoulder disability.  This evidence needs to be both competent and credible.  

In his application for benefits submitted in December 2010, the Veteran indicated that his bilateral shoulder disability began in 1995.  However, there is no record of any complaints or treatment for either shoulder in 1995.  Moreover, the Board thoroughly reviewed the Veteran's service treatment records and found no record of any complaints or treatment for the right shoulder during either period of service (honorable or dishonorable).  During his October 2011 VA examination, the Veteran reported that he began to notice bilateral shoulder pain during military service while standing in parade rest stance.  He reported injuring his left shoulder during military service but made no mention of any injury to the right shoulder during active military service.  

During the honorable period of service, the Veteran sought treatment for a multitude of health issues, from knee pain and lower abdominal strain, to earaches and a sore throat, but not a right shoulder problem.  His statements to doctors regarding any potential injuries or health concerns during this period are more probative than statements made later.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (holding that the Board may consider many factors when assessing the credibility and weight of lay evidence, including statements made during treatment, self-interest or bias, internal consistency, and consistency with other evidence); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding statements made to physicians for purposes of diagnosis and treatment are more probative because the declarant has a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (finding contemporaneous evidence was more probative than history reported by claimant); see also Pond v. West, 12 Vet. App. 341, 345 (1999) (explaining that the Board may consider the appellant's self-interest when determining credibility and weight); Madden v. Gober, 125 F.3d 1477, 1480-81 (1997) (noting that the Board is entitled to discount the credibility and weight of evidence in light of its own inherent characteristics and relationship to other items of evidence).  Additionally, a periodic examination conducted in June 1997 did not reveal any shoulder disability, but did note left knee / hamstring tendonitis.  The absence of contemporaneous medical evidence indicating a right shoulder injury during the honorable period of service weighs against the Veteran's assertion that it occurred during that period.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also 38 U.S.C. § 101(18); 38 C.F.R. § 3.12(a) ("...compensation...is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.").

Similarly, service records from the dishonorable period of service do not show complaints or treatment related to the Veteran's right shoulder.  Instead, the Veteran was first seen for left shoulder pain on February 22, 2002.  The Veteran injured the left shoulder while playing basketball one week prior.  Specifically, his outstretched arm was mashed between two other players.  He was diagnosed with probable left shoulder bursitis.  He was seen again on February 25, 2002, at which time x-rays showed no AC joint separation.  The examiner assessed acromioclavicular (AC) sprain.  The Veteran was seen many times thereafter for complaints related to his left shoulder and underwent a steroid injection to the left shoulder in July 2002.  A January 2003 treatment report shows the Veteran reinjured his left shoulder, sustaining a rotator cuff tear, and was placed on a temporary profile.  Throughout the Veteran's treatment, no reference was ever made about a right shoulder injury.  The absence of contemporaneous medical evidence for 12 years, despite the Veteran seeking medical treatment for numerous other medical issues, including left shoulder pain, tends to disprove the existence of a right shoulder injury or disability and further discounts the credibility of his statements regarding onset.  See Buchanan, 451 F.3d at 1336; Pond, 12 Vet. App. at 345; Madden, 125 F.3d at 1480-81; Caluza, 7 Vet. App. at 512; see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom., Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (finding that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact). 

The remaining evidence of record does not indicate the occurrence of a right shoulder injury or disability in service.  The Board acknowledges the Veteran's contention that his right shoulder disability is related to service, but as previously discussed, the Board does not find the Veteran's assertions to be credible.  Furthermore, the record contains no evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking any current disability of the right shoulder to events that may have occurred years earlier.  

In summary, due to the lack of credible evidence of an in-service injury and competent evidence linking the Veteran's current right shoulder disability to an honorable period of military service, the claim of entitlement to a right shoulder disability must be denied.

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).   Accordingly, the claim for entitlement to service-connection for a right shoulder disability is denied.


ORDER

Entitlement to a rating in excess of 10 percent for a left shoulder disability is denied. 

Entitlement to a rating in excess of 10 percent for a left knee disability is denied. 

Entitlement to service-connection for a right shoulder disability is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


